981 So.2d 1281 (2008)
Charles W. MULLINS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-2412.
District Court of Appeal of Florida, First District.
May 27, 2008.
*1282 Nancy A. Daniels, Public Defender, and M.J. Lord, Assistant Public Defender, for Appellant.
Bill McCollum, Attorney General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Charles Mullins appeals the denial of his motion to withdraw his plea and motion for trial. Mullins argues the trial court reversibly erred by failing to appoint conflict-free counsel upon Mullins' timely representation that he was misinformed as to his sentence exposure. We reverse.
"This Court has consistently held that, `once a defendant indicates his desire to avail himself of the [Florida Rule of Criminal Procedure] 3.170(l) procedure, the trial court must appoint conflict-free counsel to advise and assist the defendant in this regard.'" Mosley v. State, 932 So.2d 1239 (Fla. 1st DCA 2006) (citing Norman v. State, 897 So.2d 553, 553 (Fla. 1st DCA 2005)) (quoting Lester v. State, 820 So.2d 1078, 1078 (Fla. 1st DCA 2002)). Because the trial court failed to do so here, its denials of Appellant's motions are reversed and remanded. Upon remand, conflict-free counsel shall be appointed to assist Appellant in this cause.
REVERSED and REMANDED for proceedings consistent with this opinion.
ALLEN, DAVIS, and HAWKES, JJ., concur.